FILE COPY




                                  No. 07-14-00248-CR


Maurice Sean White                          §       From the 108th District Court
 Appellant
                                            §       of Potter County
v.
                                            §     March 6, 2015
The State of Texas
 Appellee                                   §     Opinion by Justice Campbell
                                  J U D G M E N T

      Pursuant to the opinion of the Court dated March 6, 2015, it is ordered, adjudged

and decreed that the judgment of the trial court be affirmed.

      Inasmuch as this is an appeal in forma pauperis, no costs beyond those that

have been paid are adjudged.

      It is further ordered that this decision be certified below for observance.

                                          oOo